RESOLUCIÓN
Examinada la Moción de Reinstalación del Sr. Rigoberto Martínez Cruz, a la luz de las comparecencias de la Direc-tora de la Oficina de Inspección de Notarías, del Procura-dor General de Puerto Rico y del Colegio de Abogados, se ordena su reinstalación al ejercicio de la abogacía y de la notaría a partir de la notificación de la presente Resolución.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Fiol Matta no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo